internal_revenue_service p box cincinnati oh number release date date legend dollar_figurex dollar amount dollar_figurey dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under sec_4942 you've been recognized as tax-exempt under sec_501 c of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request your sole purpose is the beautification of your city through the landscaping of school parks churches roadways and other public sites your most significant beautification project to date was the construction of a public garden that is adjacent to one of the city's most historic structures adjacent to the public garden is a parking lot you believe the public would benefit if the garden is expanded to include the parking lot this expansion would involve the re-location and re-construction of a popular band stand located nearby the band stand is being used for free public concerts the initial cost projections total dollar_figurex you intend to set_aside dollar_figurey of the proposed budget you would like to raise the necessary funds through a matching campaign with local private_foundations and possibly a grant from the city government this expansion project will require up to three years in meeting with all interested parties obtaining a consensus on design and budget raising funds final design bidding and construction therefore it is better to accomplish your project by a set-aside rather than an immediate payment of funds there are no planned additions to the set-aside after the initial establishment basis for our determination sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set_aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year's income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations
